Citation Nr: 9918115	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-05 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss 

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss and tinnitus, and found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for residuals of hepatitis.  


REMAND

The veteran contends that he has bilateral hearing loss and 
tinnitus as a result of noise exposure in service.  He also 
contends that he has residuals of hepatitis he had in 
service.

Service medical records show that the veteran was 
hospitalized for treatment for hepatitis, infectious, HAA 
negative, in February 1973.  He was discharged nine days 
later due to the rapidly resolving jaundice and the return to 
normal of his liver function tests.  On his separation 
examination in September 1974 he responded "yes" to having 
had jaundice or hepatitis, but no residual disability was 
noted.  Audiometry showed puretone thresholds of 20 decibels 
in the right ear and 30 decibels in the left ear at 4000 
hertz.  

In September 1998 the veteran testified at a hearing before a 
Member of the Board.  He indicated that he first noticed a 
hearing loss in 1978 when he was tested for his job as a 
Trailways bus driver.  He indicated that the company had gone 
out of business and he did not know who to contact.  He 
testified that his military occupational specialty was wheel 
vehicle driver, with a secondary specialty as a corpsman.  He 
claimed that he was an ambulance driver and a medical 
corpsman, and went on emergency calls, which exposed him to 
loud noises and sirens.  He wore no hearing protection and 
claimed that hearing protection would have been a hindrance 
to his job because he had to talk on the radio.  He indicated 
that in 1982, when he was examined for a job with the New 
York bus service, he was also told that he had a hearing 
loss.  He testified that he had been working for the past 
year as a spot welder, and there was a lot of noise and he 
had to wear ear protection.  He indicated that all of the 
companies he worked for had conducted hearing tests and 
physicals, but he had not obtained the records.  He first 
noticed ringing in the ears during the last six months of 
service, and it had been ongoing since then.  He indicated 
that at one time he had a drug and alcohol problem.  He 
indicated that from the time of his discharge in 1974 to 
1997, he received no treatment for hepatitis.  At the 
September 1998 hearing, he also submitted VA treatment 
records showing a diagnosis of chronic hepatitis B and C in 
October 1997.

Although the records pertaining to the hepatitis claim 
submitted at the hearing in September 1998 were submitted 
with a waiver of RO review, the Board finds it noteworthy 
that the RO's denial of this new and material claim was 
accomplished under a standard (Colvin v. Derwinski, 1 Vet 
App. 171 (1991)) which has since been invalidated.  Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  Consequently, the 
attempt to reopen must be reviewed under the standard 
outlined in Hodge and subsequent cases.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App.203 
(1999).  The Board also notes that the claim was previously 
denied on the basis that the evidence did not show that the 
veteran had any residuals of hepatitis.  The evidence 
submitted at the September 1998 hearing appears to show 
hepatitis residuals (leaving a medical (nexus) question to be 
resolved. 

As to the claims of service connection for bilateral hearing 
loss and tinnitus, the veteran testified that he underwent 
medical examinations, including hearing tests, in conjunction 
with his employment at various companies over the years.  
Reports of such examinations may contain information which 
directly bears on his claim.  The Board finds that the RO 
should obtain such records and associate them with the claims 
file.  Regardless of whether or not the claim is well 
grounded at this point, the VA has an obligation to help the 
veteran complete the application for benefits.  38 U.S.C.A. § 
5103(a); Robinette v. Brown, 8 Vet.App. 69 (1995).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain the veteran's 
medical records, including reports of any 
audiometric testing, from his previous 
employers and his current employer.  The 
veteran should cooperate by providing any 
necessary releases.  In conjunction with 
this request, he should be advised of the 
provisions of 38 C.F.R. § 3.158. 

2.  The RO should obtain from the veteran 
the name(s) and address(es) of any 
additional medical care providers (VA and 
private) who have treated him for 
hepatitis, bilateral hearing loss, or 
tinnitus.  The RO should obtain copies of 
all pertinent records (which are not 
already in the file) from the identified 
sources, to specifically include complete 
and current VAMC treatment records, and 
associate them with the claims folder.  

3.  The RO should then schedule the 
veteran for a VA examination by an 
appropriate specialist to determine 
whether he has any identifiable residuals 
of hepatitis he had in service.  The 
claims file must be available to (and 
reviewed by) the examiner.  The examiner 
should determine whether the veteran's 
hepatitis B and/or C is related to the 
hepatitis treated in service, or whether 
it is a separate and unrelated entity.  
The examiner should explain the rationale 
for all opinions.  In conjunction with 
the scheduling of the examination the 
veteran should be advised that a failure 
to report will result in a denial of his 
claim under 38 C.F.R. § 3.655.  

4.  The veteran should also be scheduled 
for a VA audiological evaluation, with 
audiometric studies, to determine whether 
he has hearing loss disability by VA 
standards and, if so, the probable 
etiology of the hearing loss as well as 
the tinnitus.  It is imperative that the 
examiner take a detailed history of the 
veteran's exposure to acoustic trauma 
before, during and after service.  The 
claims folder must be available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
current hearing loss and tinnitus are 
related to noise exposure in service 
rather than to intervening causes.  A 
complete rationale for any opinion should 
be provided.  In conjunction with the 
scheduling of the examination the veteran 
should be advised that a failure to 
report will result in a denial of his 
claim under 38 C.F.R. § 3.655.  

5.  The RO should then review the 
claims, applying 38 C.F.R. § 3.158 or 
38 C.F.R. § 3.655(b), if indicated as 
well as the case law cited above (with 
respect to the hepatitis claim).  If any 
claim remains denied, the veteran and 
his representative should be provided an 
appropriate supplemental statement of 
the case and given the opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need 
take no action unless he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999).  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).


